Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary

This action is in reply to Applicant’s Amendments and Remarks filed on 1/19/2022. 
Claims 1, 3-5, 7-8 and 10-13 are pending.
Response to Arguments

Regarding applicant’s argument on page 8 of the remarks that Han does not make mention of a residual distribution of the current-to-be encoded image block, FIG. 6-7 and paragraph [0046-0047] describe that selecting a transform kernel candidate for each partitioned block (e.g. 602 or 604 residual blocks) of the residual block 600.
Regarding applicant’s argument on page 8-9 of the remarks that the transform kernel candidates in Han are not equivalent to the claimed transform core pair, FIG. 6-7 and paragraph [0046 and 0049] of Han state that the plurality of transform kernel candidates can be limited to a subset of the available combinations of DCT, ADST, flipped ADST.  For example, the transform kernel candidate DCT_flipped ADST indicating DCT as the vertical transform type and flipped ADST as the horizontal transform type. 
Regarding applicant’s argument on page 8-9 of the remarks that the combination of Han and Zhao does not disclose encoding the current to-be-encoded image block based on each of the at least two 55Docket No.: 0700.1065second transform core pairs, paragraph [0045] of Han and paragraph [0244] with TABLE 2 and 4 of Zhao describe a current to-be-encoded image block are transformed according to a transform kernel candidate selected from a plurality of transform kernel candidates.  The vertical transform type and the horizontal transform type are each one of a DCT, an ADST, a flipped ADST, or DST-VII DST-VII DCT-VIII DCT-VIII transform. 
Applicants contend that Han and Zhao alone and in combination, do not suggest or show a motivation for modifying the reference or to combine the reference teachings (Applicants’ Remarks dated 1/19/2022, p8).  However, the Examiner respectfully disagrees, even if the suggestion for combination is not particularly specified in either Han or Zhao the question in the test for combining references in a 
"It should be too well settled now to require citation or discussion that the test for combining references is not what the individual references themselves suggest but rather what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  Any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made and does not include knowledge gleaned only from applicant's disclosure, such a reconstruction is proper."

            Therefore, even though neither Han nor Zhao taken singularly for claims 1, 3-5, 7-8, and 10-11, suggests the combination as claimed, the combination of Han and Zhao, for claims 1, 3-5, 7-8, and 10-11, taken as a whole would have been obvious to one of ordinary skill in the art as previously set forth in the last office action
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 7-8, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 20180249179 A1) in view of Zhao et al (US 20160219290 A1).
Regarding claim 1, Han discloses a method [e.g. FIG. 4 and 7] comprising: determining location information [e.g. motion vector] of a target reconstructed image block [e.g. 414 reconstructed blocks] of a current 5to-be-encoded image block [e.g. current block], wherein the target reconstructed image block is a reconstructed image block [reconstructed block] used to determine motion information [e.g. FIG. 4 and 6; motion vector for inter prediction] of the current to-be-encoded image block; obtaining a correspondence between location information of at least one reconstructed image block and at least one transform core pair [e.g. FIG. 7; select transform kernel candidate for vertical and horizontal transform for a residual block of a current block], wherein the correspondence is based on a residual distribution of the current-to-be encoded image block and a first transform core pair [e.g. [0054]; selecting transform kernel candidate based on vertical and horizontal motion of the residual block]; determining the first transform core pair based on the correspondence and the location information of the target reconstructed image block [e.g. [0054]; selecting transform kernel candidate based on vertical and horizontal motion of the residual block]; and transforming a residual signal of the current to-be-encoded image block based on the first transform core pair [e.g. FIG. 4; 404], to obtain a transform coefficient [e.g. selected transform kernel candidate to produce a transform block including transform coefficients].
               It is noted that Han differs to the present invention in that Han fails to explicitly disclose the correspondence is based on a characteristic of a first transform core pair.
               However, Zhao teaches the well-known concept of obtaining a correspondence between location information of at least one reconstructed image block [e.g. FIG. 5; 116; [0190; reference block location] and at least one transform core pair [e.g. [244]; horizontal and vertical transform]; wherein the correspondence is based on a characteristic of a first transform core pair [e.g. FIG. 1 and 5; [0265]; select the combination transform set with least rate-distortion cost].
            It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the video coding system disclosed by Han to exploit the well-known determining transforms for prediction residual technique taught by Zhao as above, in order to provide a video encoder and the video decoder to select from a relatively large set of transforms with a minimal increase in the amount of information that needs to be signaled [See Zhao, [0005]].

             Regarding claim 4, Han and Zhao further disclose after the transforming the residual signal of the current to-be-encoded image block based on the first transform core pair [e.g. Han: FIG. 4 and 7], to obtain the transform coefficient, the method further comprises: quantizing the transform coefficient to obtain a quantized transform coefficient of 10the current to-be-encoded image block [e.g. Han:  FIG. 4; 406]; and performing entropy encoding [e.g. entropy encoding] on the quantized transform coefficient and auxiliary encoding information [e.g. Zhao: syntax element encoding] of the current to-be-encoded image block to obtain a bitstream [e.g. Han and Zhao: bitstream], wherein the auxiliary encoding information includes an identifier of an inter-frame 15transform mode and indication information [e.g. Han: FIG. 4; Zhao: FIG. 5], and the indication information is used to indicate an index of the first transform core pair [e.g. Zhao: [0114]; index; an index is signaled to specify which transform pair is chosen from the set].
	Regarding claim 5 and 7, this is decoding method that includes same limitation as in claim 1 and 4 above respectively, the rejection of which are incorporated herein.  Moreover, Han and Zhao disclose a decoder [e.g. Han: FIG. 5; Zhao: FIG. 6] to perform the decoding method. 
	Regarding claim 8 and 10, this is decoding apparatus that includes same limitation as in claim 5 and 7 above respectively, the rejection of which are incorporated herein.
             Regarding claim 11, Han and Zhao further disclose the auxiliary encoding information further comprises associated data, wherein the associated data includes at least one of a Sequence Parameter Set (SPS), a Picture Parameter Set (PPS) [e.g. Zhao: [0081]; PPS], or another syntax structure.  
Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 20180249179 A1) in view of Zhao et al (US 20160219290 A1) and KANOH et al (US 20190007682 A1).
             Regarding claim 12, Han and Zhao further disclose the correspondence between the location information of the at least one reconstructed image block and at least one transform core pair comprises a correspondence between a left reconstructed image block of the current to-be-encoded image block and the first transform core pair [e.g. Han: FIG. 6; Zhao: FIG. 7; left neighbor block], a correspondence between an upper reconstructed image block of the current to-be-encoded image block and the first transform core pair [e.g. Han: FIG. 6; Zhao: FIG. 7; upper neighbor block], Han and Zhao fail to disclose the detail of the correspondence.
             However, KANOH teaches the well-known concept of a correspondence between an upper-right reconstructed image block of the current to-be-encoded image block and a second transform core pair [e.g. multiple transform of upper right neighbor block], a correspondence between a lower-left reconstructed image block of the current to-be-encoded image block and the second transform core pair [e.g. multiple transform of lower left neighbor block], and a correspondence between an upper-left reconstructed image block of the current to-be-encoded image block and a third transform core pair [e.g. multiple transform of upper left neighbor block].  
            It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the video coding system disclosed by Han to exploit the well-known determining transforms for prediction residual technique taught by Zhao and KANOH as above, in order to provide a video encoder and the video decoder to select from a relatively large set of transforms with a minimal increase in the amount of information that needs to be signaled [See Zhao, [0005]] and enhanced energy compression performance [See KANOH; [0010]].
             Regarding claim 13, Han and Zhao further disclose the correspondence between the location information of at least one reconstructed image block and at least one transform core pair comprises: a correspondence between a left reconstructed image block of the current to- be-encoded image block and two second transform core pairs [e.g. Han: FIG. 6; Zhao: FIG. 7; [0244]; TABLE 4; left neighbor block], a correspondence between an upper reconstructed image block of the current to-be-encoded image block 
             However, CHOI teaches the well-known concept of a correspondence between an upper-right reconstructed image block of the current to-be-encoded image block and the two second transform core pairs [e.g. multiple transform of upper-right neighbor block], a correspondence between a lower-left reconstructed image block of the current to-be-encoded image block and an other two second transform core pairs [e.g. multiple transform of lower-left neighbor block], and a correspondence between an upper-left reconstructed image block of the current to-be-encoded image block and the two second transform core pairs [e.g. multiple transform of upper-left neighbor block].
            It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the video coding system disclosed by Han to exploit the well-known determining transforms for prediction residual technique taught by Zhao and CHOI as above, in order to provide a video encoder and the video decoder to select from a relatively large set of transforms with a minimal increase in the amount of information that needs to be signaled [See Zhao, [0005]] and enhanced energy compression performance [See CHOI; [0010]].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
He (US 20170064298 A1).
Bultje et al (US 9674530 B1)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483